Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 23, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157446(70)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  ADLER STILMAN, PLLC,                                                                               Elizabeth T. Clement,
                                                                                                                      Justices
            Plaintiff-Appellant,
                                                                    SC: 157446
  v                                                                 COA: 333538
                                                                    Wayne CC: 16-003850-NZ
  OAKWOOD HEALTHCARE, INC., and
  CITIZENS INSURANCE COMPANY
  OF AMERICA,
             Defendants-Appellees.
  ___________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before May 29, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 23, 2018
                                                                               Clerk